DETAILED ACTION

Claim Status
Claims 1-2, 7-33 is/are pending.
Claims 18-19, 24-31 is/are withdrawn from consideration.
Claims 1-2, 7-17, 20-23, 32-33 is/are rejected.
Claims 3-6 is/are cancelled in the Claim Amendment filed 03/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, 20-33 in the reply filed on 10/19/2020 is acknowledged.

Applicant’s election of the species of amino alcohol (i.e., tris(hydroxymethyl) aminomethane (THAM) as recited in claims 8-9) in the reply filed on 10/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 18-19, 24-31 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 18-19) or species (claims 24-31), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Claim Objections
Claims 24-31 is/are objected to because of the following informalities:  
 	The status identifiers for claims 24-31 are incorrect.  The proper identifier for these claims should be “withdrawn”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 7-17, 20-23, 32-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed only provides support for a powder coating which is “must be dry and free of water and other volatile organic solvents” (emphasis added) which does not allow for the presence of any water (or other volatile organic solvents), and therefore the disclosure as originally filed does not provide adequate support for the claim limitation “essentially free of water”, which allows for the presence of small (but unspecified) amounts of water in the claimed particulate coating composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 7-17, 20-23, 32-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear what constitutes being “essentially free of water”, because the term “essentially” still allows for the presence of small (but unspecified) amounts of water in the claimed particulate coating composition.  It is unclear how much water is permitted in a powder coating composition which is “essentially free of water” (as compared to a powder coating composition which is entirely free of water), particularly when the disclosure as originally filed does not allow for any amount of water in the powder coating of Applicant’s invention.
 	Claims 2, 7-17, 20-23, 32-33 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-17, 20-23, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHOU ET AL (US 2007/0293614),
	in view of:
  		• TOBIAS ET AL (US 4,197,353), or
 		• TANABE ET AL (US 5,418,309), or
 	 	• ALFORD (US 6,350,821), or
• KULZICK ET AL (6,555,226), or
 		• GEARY ET AL (US 4,801,680).
	ZHOU ET AL ‘614 discloses a powder coating composition comprising:
(A) 5-99 wt% of at least one bromine-functionalized epoxy resin, which can be partially replaced by (A1);

(A1) up to 94 wt% of an additional resin (e.g., polyester resin, etc.) (corresponding to the recited “(ii) at least one polyester polymer”), based on the total weight of the coating composition (including crosslinking agents);

(B) 0.5-40 wt% of an epoxy curing agent (corresponding to the recited “(i) at least one hardener”), based on the total weight of the coating composition;

(C) 0.01-55 wt% of at least one additive (e.g., pigments such as aluminum, bronze, etc.; stabilizers; adhesion promoters; etc.) (corresponding to the recited “(iv) at least one metallic pigment”), based on the total weight of the coating composition;

(D) 0.02-6 wt% of at least one alkanolamine (corresponding to the recited “(iii) at least one amino alcohol”) (e.g., diethanolamine, tris(hydroxymethyl) aminomethane, etc.), based on the total weight of the coating composition.

The powder coating composition is typically formed by: mixing components all components to form a blended mixture; melt-blending the blended mixture in a melt extruder; processing the extruded mixture to form a powder coating composition.  Alternatively, components (A), (A1), (B), and (D) can be mixed, melt-blended, and formed into a powder coating composition first, followed by further mixing the resulting powder coating composition with additives (C) (e.g., pigments, etc.).  The powder coating composition can be: (i) applied directly to a substrate; or (ii) applied over a primer coating on the substrate; followed by curing to form a cured surface coating on said substrate, wherein the powder coating composition is applied using known powder coating methods (e.g., electrostatic spraying, electrostatic brushing, thermal or flame spraying, etc.). (entire document, e.g., paragraph 0009-0015, 0019, 0025, 0027-0029, 0031-0035, 0037-0041, 0046-0047, 0050-0051, 0054, 0058, 0062, etc.)
 	TOBIAS ET AL ‘353 discloses a polyester resin binder for curable powder coating compositions which provides coatings with excellent combination of performance properties (e.g., good flow-out capability; good weatherability; hardness and/or flexibility; resistance to heat, scuffing, moisture and/or solvents; excellent impact strength; etc.). (line 40-48, col. 1; etc.) 
 	TANABE ET AL ‘309 discloses a polyester resin binder for curable powder coating compositions which provides coatings with useful performance properties (e.g., good weather resistance; good balance of hardness and processibility; resistance to cracking and defects when folded; good adhesive properties; glossy appearance; etc.).  (line 50-57, col. 1; line 25-30, col. 6; etc.)
 	ALFORD ‘821 discloses a polyester resin binder for curable powder coating compositions which provides coatings with a desirable matte finish for a wide variety of substrates (e.g., for pipes, bicycle frames, automotive components, etc.).  (line 4-10, 50-55, col. 1; line 6-20, col. 6; etc.)
 	KULZICK ET AL ‘226 discloses a polyester resin binder for curable powder coating compositions which provides coatings with useful performance properties (e.g., curing at relatively low temperatures for temperature-sensitive substrates, combined with good appearance, smoothness, hardness, adhesion, and/or chemical resistance, etc.).  The reference further discloses that it is well known in the art that polyester-based powder coatings are particularly desirable in certain applications because they exhibit useful performance properties (e.g., excellent appearance, resistance to overbake, mechanical properties, and weatherability). (line 17-24, col. 1; Table 3-4; etc.)
 	GEARY ET AL ‘680 discloses a polyester resin binder for curable powder coating compositions which provides coatings with useful performance properties (e.g., relatively low curing temperatures; good exterior durability; good appearance, hardness, impact resistance, and/or chemical resistance; corrosion resistance; solvent resistance; etc.).  (line 35-45, col. 1; 30-35, col. 2; etc.) 
	Regarding claim 1-2, 7-10, 14-17, 20-23, 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace a portion (or the majority) of the bromine-functionalized epoxy resin powder coating composition of ZHOU ET AL ‘614 with effective amounts (e.g., up to 94 wt%) of known polyester resin binders (as disclosed in TOBIAS ET AL ‘353 or TANABE ET AL ‘309 or ALFORD ‘821 or KULZICK ET AL ‘226 or GEARY ET AL ‘680) in order to tailor the performance properties (e.g., appearance, adhesion, hardness, chemical resistance, etc.) of the powder coating for specific coating methods and/or curing conditions, and for specific end-uses (e.g., good flow-out capability, good weatherability, hardness and/or flexibility, resistance to heat, scuffing, moisture and/or solvents, excellent impact strength as suggested in TOBIAS ET AL ‘353; good weather resistance, good balance of hardness and processibility, resistance to cracking and defects when folded, good adhesive properties, glossy appearance as suggested in TANABE ET AL ‘309; a desirable matte finish for pipes as suggested in ALFORD ‘821; relatively low curing temperatures combined with good appearance, smoothness, hardness, adhesion, and/or chemical resistance as suggested in KULZICK ET AL ‘226; relatively low curing temperatures combined with good exterior durability and good appearance, hardness, impact resistance, corrosion resistance, chemical or solvent resistance as suggested in GEARY ET AL ‘680).
	Regarding claim 11, one of ordinary skill in the art would have utilized effective amounts of known adhesion-promoting additives such as silane-based coupling agents in order to improve adhesion of the powder coating composition of ZHOU ET AL ‘614 to a substrate.
	Regarding claim 12-13, 32, one of ordinary skill in the art would have utilized effective amounts of known coating agents such as metal phosphate-based stabilizers in order to improve the durability and use-life of coatings formed from the powder coating composition of ZHOU ET AL ‘614.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	ZHOU ET AL (US 2007/0293614), in view of: TOBIAS ET AL (US 4,197,353), or TANABE ET AL (US 5,418,309), or ALFORD (US 6,350,821), or KULZICK ET AL (6,555,226), or GEARY ET AL (US 4,801,680),
		as applied claim 1 above,
	and further in view of UEMAE ET AL (US 5,898,043).
 	UEMAE ET AL discloses that it is well known in the art to incorporate a silane coupling agent into powder coating materials (e.g., polyester-based, etc.) in order to improve moisture resistance. (line 5-18, col. 5; line 30, col. 8 to line 10, col. 9; line 26-29, col. 10, etc.)
	Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known coating additives such as silane-based coupling agents as suggested by UEMAE ET AL in the powder coating composition of ZHOU ET AL ‘614 in order to improve the durability and/or moisture resistance of the powder coatings. 

Claims 12-13, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	ZHOU ET AL (US 2007/0293614), in view of: TOBIAS ET AL (US 4,197,353), or TANABE ET AL (US 5,418,309), or ALFORD (US 6,350,821), or KULZICK ET AL (6,555,226), or GEARY ET AL (US 4,801,680),
		as applied claim 1 above,
	and further in view of ROBINSON ET AL (US 7,244,780).
	ROBINSON ET AL discloses that it is well known in the art to incorporate a metal phosphate compound (e.g., calcium hydrogen phosphate, etc.) into powder coating compositions (e.g., polyester-based, etc.) containing metallic pigments (e.g., aluminum pigment, etc.) as a stabilizing additive in order to prevent corrosion and/or deterioration of the metallic pigment resulting from exposure to moisture and/or oxygen. (line 43, col. 1 to line 28, col. 2; line 62, col. 2 to line 40, col. 3; line 42-55, col. 4; line 17-18, col. 5; line 9-31, col. 8; etc.)
 	Regarding claims 12-13, 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known metal phosphate compounds as stabilizing additives in the powder coating composition of ZHOU ET AL ‘614 in order to improve the durability and visual appearance of metallic pigment-containing powder coatings. 


The rejections under 35 U.S.C. 103 based on WO 01/28306 (KOENRAADT-WO ‘306 in the previous Office Action mailed 01/28/2021 have been withdrawn in view of the Claim Amendments filed 07/19/2021.



Response to Arguments
Applicant’s arguments filed 03/17/2022 have been fully considered but they are not persuasive
 	(A) Applicant argues that “Zhou provides no guidance to select a polyester polymer”., particularly when the working Examples in ZHOU ET AL ‘614 do not utilize polyester resins.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection in the present Office Action.  The motivation to combine is not limited solely to the primary reference, but can be found in secondary references.  Newly cited secondary references TOBIAS ET AL ‘353 or TANABE ET AL ‘309 or ALFORD ‘821 or KULZICK ET AL ‘226 or GEARY ET AL ‘680 each disclose known, well-recognized benefits commonly associated with the use of polyester binder resins in curable powder coating compositions. In allowing for the presence of a substantial amount of an additional binder resin (up to 94 wt%) in the disclosed coating compositions, ZHOU ET AL ‘614 at the very least invites one of ordinary skill in the art to incorporate additional known binder resins (e.g., polyesters, etc.) into the powder coatings of ZHOU ET AL ‘614 in the reasonable expectation that the ZHOU ET AL ‘614 coatings would exhibit at least some of the beneficial properties associated with that additional binder resin(s) and thereby allow the performance properties of the ZHOU ET AL ‘614 powder coatings to be readily tailored and/or adjusted for specific applications and usage conditions.  For example, utilizing an effective amount of the polyester binder resin of TOBIAS ET AL ‘353 in the powder coatings of ZHOU ET AL ‘614 would be reasonably expected to successfully produce a powder coating for pipes which provides good resistance to heat, scuffing, moisture and/or solvents and/or good impact strength.  Similarly, utilizing an effective amount of the polyester binder resins of ALFORD ‘821 in the powder coatings of ZHOU ET AL ‘614 would be reasonably expected to successfully produce a powder coating for pipes which has an attractive matte finish.  Utilizing an effective amount of the polyester binder resins (and their associated crosslinking agents) of KULZICK ET AL ‘226 or GEARY ET AL ‘680 would be reasonably expected to successfully produce a powder coating for pipes or tubes which can be cured at relatively low curing temperatures, which is useful when coating heat-sensitive pipes or tubing or conduits (e.g., wood, plastics, etc.).

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385.)  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited polyester polymer.
 	(B) Applicant argues that ZHOU ET AL ‘614 fails to suggest the inclusion of aluminum pigment in the powder coatings because the working Examples in ZHOU ET AL ‘614 do not utilize aluminum pigment.  However, the teachings of a reference are not limited solely to the working Examples, but include the

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, it is generally well within the ability of one of ordinary skill to select an appropriate pigment in order to obtain a predetermined aesthetic or visual or informational effect.  For example, a bright red pigment may selected in order to provide warning of a hot surface.  Similarly, a green or brown pigment can be selected in order to allow a coated pipe to blend into the foliage of an outdoor environment.  Metallic pigments (e.g., aluminum flakes, etc.) are commonly utilized in the coating art to achieve an attractive metallic, glittery, or lustrous appearance (as illustrated by OHKOSHI ET AL (US 2006/0062908), which discloses the use of lustrous material in powder coatings (e.g., metallic flakes, etc.) to provide a lustrous and/or metallic-appearing coating).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited aluminum metallic pigment.
	(C) Applicant argues that the working Examples in the specification provide conclusive evidence that presence of at least one amino alcohol in the recited four-component particulate coating composition results in unexpected and surprising results with respect to several performance properties (i.e., fingerprint resistance, gloss, acid resistance, alkaline resistance, humidity resistance, and adhesion).  However, while the working Examples in the specification provide some evidence of superior performance properties from the presence of specific amounts of specific amino alcohols, the showings provided by the specification are not commensurate in scope with the present claims -- for example, but not limited to:

• the amount(s) and/or type(s) of polyester resin(s) used -- Applicant has not provided      evidence that the relied upon unexpected improvements in various performance properties would be present if amount(s) and/or type(s) of polyesters resin(s) which are significantly different from those used in the working Examples.  The working Examples only use 36.6-37.3 wt% of a first carboxyl-functional polyester and 8.5-8.6 wt% of a second carboxyl-functional polyester.  
    Since the performance properties of a powder coating can depend significantly on the amount(s) of polyester resin(s) used, it is unclear whether the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating composition contains the first carboxyl-functional polyester and/or the second carboxyl-functional polyester in amounts which differ significantly from the working Examples in the specification (e.g., 5 or 10 or 20 or 50 or 70 or 90 wt% for the first carboxyl-functional polyester; 5 or 15 or 20 or 40 or 60 or 80 wt% for the second carboxyl-functional polyester). 
     Similarly, since the performance properties of a powder coating can depend significantly on the type of polyester resin(s) used, it is unclear whether the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating composition contains: (i) a single carboxyl-functional polyester; (ii) one or more hydroxy-functional polyester(s); and/or (iii) carboxyl-functional polyester(s) with acid values (e.g., 20 or 30 or 40 or 100 mg KOH/g) and/or molecular weights and/or glass transition temperatures, and/or repeating units; etc. which differ significantly from the specific two polyester resins used in the working Examples in the specification.

• the amount(s) and/or type(s) of hardener(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain amount(s) (e.g., 5% or 10% or 30% or 50% or 70%, etc.) and/or type(s) (e.g., hydroxyalkyl amides, polyisocyanates, peroxides, etc.) of hardener(s) which differ significantly from those used in the working Examples. The working Examples only use an epoxy curing agent in amounts of 39.5-40.2 wt%.

• the amount(s) and/or type(s) of amino alcohol(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain amount(s) (e.g., 3-10 wt%) and/or type(s) (e.g., ethanolamine, 2-(ethylamino)ethanol, 3-ethoxypropylamine, etc.) of amino alcohol(s) which differ significantly from those used in the working Examples. The working Examples only use diethanolamine or tris(hydroxymethyl) aminomethane in amounts of 0.3-2.03 wt%.

• the amount(s) and/or type(s) of metallic aluminum pigment(s) used -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain aluminum metallic pigments. The working Examples only use titanium dioxide (which the specification explicitly states is not a metallic pigment for the purposes of Applicant’s invention) in amounts of 1.4-1.5 wt%.

• the amount(s) and/or type(s) of other component(s) and/or additive(s) -- Applicant has not provided evidence that the relied upon unexpected improvements in various performance properties would be present if the recited particulate coating compositions contain non-trivial amounts of other polymers and/or additives.  The working Examples only use limited amounts of specific fillers and other additives. 

 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the working Examples in the specification utilize a very limited range of compositions, while the present claims are substantially broader (e.g., the claims limitations on the amount(s) of components (i), (ii), (iii), and/or (iv) are substantially broader than the amounts of said compounds used in the working Examples in the specification; the claim limitations on the type of hardener are substantially broader than the epoxy hardener used in the working Examples in the specification; the claims do not contain any limitations on the type of polyester polymer(s) used; the claim limitations on the type of amino alcohol(s) are substantially broader than the two amino alcohols used in the working Examples; etc.).
 	(D) Applicant argues that ZHOU ET AL ‘614 fails to teach or suggest the claimed invention because the reference “makes no mention of improving any of fingerprint resistance, appearance, dispersibility, acid resistance, or alkaline resistance” and furthermore fingerprint resistance and improved aesthetics are not benefits for pipe coatings.  In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  ZHOU ET AL ‘614 discloses the use of an aminoalcohol in powder coatings as an adhesion-improving agent.  Furthermore, contrary to Applicant’s assertions, ZHOU ET AL ‘614 provides some consideration regarding the aesthetics of the disclosed pipe coatings, as clearly indicated by the discussion of pigments and/or dyes and/or fillers which can be used to modify the coloration and/or texture of the powder coatings of ZHOU ET AL ‘614. Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited aluminum metallic pigment and the recited aminoalcohol for the reasons discussed in detail above.
 	(E) Applicant arguments with respect to the dependent claims 2, 7-17, 20-23, 32-33 have been considered but are unpersuasive for the reasons discussed in detail above with respect to independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	MERRITT ET AL (US 5,216,090) and HAMMERTON ET AL (US 5,266, 657) disclose polyester-based powder coatings.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 16, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787